Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 18 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.

Ostrowski (US 5,769,427)shows:
A barrier system comprising: 
a dual mechanical seal comprising a pair of seals (8a,9a 8b,9b; Ostrowski) with a barrier seal chamber (7; Ostrowski) between the pair of seals, wherein the barrier seal chamber has a barrier seal pressure (Pbarrier) (Fig.2, PB; Ostrowski)  ; and, 
a controller (16, 9c.3, l.65; Ostrowski) comprising a product pressure reference (Pref) input(15 to 16, Fig.2; Ostrowski), 
a valve output (11; Ostrowski)  controlling flow of a barrier fluid into the barrier seal chamber, and pre-determined pressure (Pbias) setting (Fig.2, flow arrow; Ostrowski) ; above the product pressure reference (Pref); wherein the controller (16; Ostrowski)   is configured (c.7,l.38-65; Ostrowski)  to track the Pbarrier and control the 
Ostrowski fails to show: the controller further comprises a volume monitor adapted to monitor a volume (Vbarrier) of barrier fluid in the system; and, wherein the volume monitor comprises one or more flow meters selected from the group consisting of: a flow meter between a bladder accumulator and the barrier seal chamber; a flow meter receiving fluid flowing from the barrier seal chamber; a pair of flow meters with one of the pair upstream to the barrier seal chamber and one of the pair downstream from the barrier seal chamber; and three flow meters..
While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675